Exhibit 10.7


Amendment No. 2008-1 to the Central Pacific Financial Corporation
2004 Stock Compensation Plan


THIS AMENDMENT (the “Amendment”) is made by Central Pacific Financial
Corporation (the “Company”) to be effective as of December 31, 2008.


WHEREAS, the Company maintains the 2004 Stock Compensation Plan (the “Plan”) for
the benefit of certain participants (“Participants”);


WHEREAS, the Company desires to amend certain provisions of the Plan in order to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”); and


WHEREAS, the Company has reserved the right to amend or modify the Plan.


NOW, THEREFORE, the Plan is hereby amended as follows:


1.  
The following sentence shall be added to the end of the third paragraph in
Section 4.2:

 
“Notwithstanding anything to the contrary, any adjustments, modifications,
amendments or changes of any kind made pursuant to this Section 4.2 shall be
made in a manner compliant with Section 409A of the Code.”
 
2.  
The following proviso shall be added to the end of the final sentence in
Section 8.7:

 
“, provided that such dividends or dividend equivalents shall be paid or
provided in a manner compliant with Section 409A of the Code”
 
3.  
Section 9.4 shall be amended to read as follows:

 
“Payment of earned Performance Shares/Performance Units shall be as determined
by the Committee and as evidenced in the Award Agreement.  Subject to the terms
of the Plan, the Committee, in its sole discretion, may pay earned Performance
Shares/Performance Units in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Shares/Performance Units
as soon as practicable after the end of the applicable Performance Period, but
in no event later than 2 ½ months following the end of the calendar year in
which such Performance Period ends; provided, however, that any Shares may be
granted subject to restrictions deemed appropriate by the Committee, but only if
the terms of such restrictions are compliant with Section 409A of the Code.  The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.”


4.  
The following proviso shall be added to the end of the final sentence in
Section 9.5:

 
“, provided that such dividends or dividend equivalents shall be paid or
provided in a manner compliant with Section 409A of the Code”
 
5.  
The following proviso shall be added to the end of the final sentence in
Section 10.7:

 
“, provided that such dividends or dividend equivalents shall be paid or
provided in a manner compliant with Section 409A of the Code”
 
6.  
The following proviso shall be added to the end of the final sentence in Article
13:

 
“, provided that such rules and procedures for any deferrals or deferral
elections pursuant to this Article 13 shall comply in all respects with
Section 409A of the Code”
 
 

--------------------------------------------------------------------------------

 
7.  
The first sentence of Article 15 shall be amended to read as follows:

 
“Upon the occurrence of a Change in Control, unless otherwise specifically
prohibited under applicable laws, or by the rules and regulations of any
governing governmental agencies or national securities exchanges, or unless the
Committee shall determine otherwise in the Award Agreement:”
 
8.  
The following proviso shall be added to the end of the first sentence in
Section 16.1:

 
“, provided that any such alteration, amendment, modification, suspension or
termination of the Plan pursuant to this Article 16 shall be effected in a
manner compliant with Section 409A of the Code”
 
9.  
The following sentence shall be added as the final sentence of Section 16.2:

 
“Notwithstanding anything to the contrary, any adjustments pursuant to this
Section 16.2 shall be effected in a manner compliant with Section 409A of the
Code.”
 
10.  
A new Section 20.6 shall be added to the Plan as follows:

 
“Section 409A of the Code.  It is the Company’s intent that payments under the
Plan are exempt from, and do not constitute “deferred compensation” subject to,
Section 409A of the Code and that the Plan be administered accordingly.  If and
to the extent that any payment is determined by the Company to constitute
“non-qualified deferred compensation” subject to Section 409A of the Code and is
payable hereunder to a Participant by reason of his termination of employment,
then (a) such payment or benefit shall be made or provided to the Participant
only upon a “separation from service” as defined for purposes of Section 409A of
the Code under applicable regulations and (b) if the Participant is a “specified
employee” (within the meaning of Section 409A of the Code and as determined by
the Company), such payment shall not be made or provided before the date that is
six months after the date of the Participant’s separation from service (or his
earlier death).  Neither the Company nor its affiliates shall have any liability
to any Participant, Participant’s spouse or other beneficiary of any
Participant’s spouse or other beneficiary of any Participant or otherwise if the
Plan or any amounts paid or payable hereunder are subject to the additional tax
and penalties under Section 409A of the Code.”


IN WITNESS WHEREOF, the Compensation Committee has caused this Amendment 2008-1
to the Plan to be duly executed on this 31st day of December, 2008.




CENTRAL PACIFIC FINANCIAL CORPORATION




By:           /s/ Karen K. Street
Executive Vice President and Director of Human Resources